EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is being reproduced without the typo (“and 6 rotated”) at the last line of p. 3 of the claims submitted on July 16, 2021.

The application has been amended as follows: 
1. (original) A lumbar support adjustment mechanism for an articulating bed comprising: 
a first actuator pivotally attached to an upper body support section with a first bracket, said first actuator including a first ram; 
a lumbar actuation lever extending from a torque tube rotatable in bearing blocks mounted to the upper body support section and pivotally attached to the first ram; 
a second actuator pivotally attached to the upper body support section with a second bracket, said second actuator including a second ram; 
at least one angled lifter arm extending from the torque tube and pivotally attached to at least one lever engaging a lumbar support element through at least one aperture in the upper body support section; 
an actuation element extending from at least one lever and connected to the second ram, said actuation element and at least one lever rotating about a pivot point on said at least one angled lifter arm; 
said lumbar support element extendible with respect to the upper body support section, with the first ram in a first position creating minimal deflection in a lumbar region of a mattress supported on the upper body support section, and said torque tube rotated with the first ram in a second position extending the at least one angled lifter arm through the at least one aperture to elevate the lumbar support element; and, 
said lumbar support element positionable across an arc from an upper position with respect to the upper body support section with the second ram in a first position to a lower position with respect to the upper body support section with the second ram in a second position.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a first actuator system having a first actuator pivotally attached to an upper body support section of the articulating bed and pivotally attached to a lumbar support element, the first actuator system being configured to cause the lumbar support element to move between a retracted position creating minimal deflection in a lumbar region of a mattress supported on the upper body support section, and an extended position to elevate the lumbar support element; and a second actuator system having a second actuator pivotally attached to the upper body support section and pivotally attached to the lumbar support element, the second actuator system being configured to cause the lumbar support element to move between an upper position with respect to the upper body support section to a lower position with respect to the upper body support section.
Terry (US Patent No. 1,055,241) discloses a bed with multiple actuators for actuating different parts of the bed. Terry does not disclose a lumbar support.
Schnippel (US Patent No. 2,582,565) discloses a bed with multiple actuators for actuating different parts of the bed. Schnippel does not disclose a lumbar support.
Grove (US 2018/0161232) discloses a lumbar support which is rotated from a retracted position (Fig. 1) to an extended position (Fig. 2) by an actuator. Grove does not disclose a second actuator for moving the lumbar support from an upper position to a lower position as required by the claims. 
Beyer (US Patent No. 3,807,794) discloses a lumbar support which is rotated from a retracted position (Fig. 3) to an extended position (Fig. 4) by an actuator. Beyer does not disclose a second actuator for moving the lumbar support from an upper position to a lower position as required by the claims. 
Lujan (US 2009/0178201) discloses an adjustable bed with a lumbar support. Lujan discloses that the lumbar support is moved from a retracted to an extended position with an actuator. Lujan does not disclose a second actuator for moving the lumbar support from an upper position to a lower position.
Wang (US 2020/0214461) discloses a bed with multiple actuators for actuating different parts of the bed and an actuator for a lumbar support. Wang does not disclose a second actuator for the lumbar support. Further it is noted that Wang is not available as prior art. 
Wang (US 2021/0393043) discloses a lumbar support for an adjustable bed. It is noted that Wang is not available as prior art. Further, Wang does not disclose a second actuator for moving the lumbar support from an upper position to a lower position.
Chung (US 2022/0022659) discloses an adjustable bed with a lumbar support. Chung does not disclose a second actuator for moving the lumbar support from an upper position to a lower position. Further it is noted that Chung is not available as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:
/CATHERINE S WILLIAMS/            Primary Examiner, Art Unit 3993        

/EILEEN D LILLIS/            SPRS, Art Unit 3993